Title: To George Washington from Thomas Jefferson, 6 November 1791
From: Jefferson, Thomas
To: Washington, George



Sir
[Philadelphia] Nov. 6. 1791.

I have the honour to inclose you a draught of a letter to Governor Pinkney, & to observe that I suppose it to be proper that there should, on fit occasions, be a direct correspondence between the President of the U.S. and the Governors of the states; and that it will probably be grateful to them to recieve from the President answers to the letters they address to him. the correspondence with them on ordinary business may still be kept up by the Secretary of state in his own name.

I inclose also a letter to Majr Pinkney with a blank to be filled up when you shall have made up your mind on it.
I have conferred with mister M[adison] on the idea of the Commissioners of the federal town proceeding to make private sales of the lots & he thinks it adviseable. I cannot but repeat that if the surveyors will begin on the river, laying off the lots from Rock creek to the Eastern branch, and go on, a-breast, in that way from the river towards the back part of the town, they may pass the avenue from the President’s house to the Capitol before the Spring, and as soon as they shall have passed it, a public sale may take place without injustice to either the Georgetown or Carrolsburg interest. will not the present afford you a proper occasion of assuring the Commissioners that you leave every thing respecting L’Enfant to them? I have the honor to be with the most sincere respect, Sir, your most obedt humble sert

Th: Jefferson

